Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-18-00709-CR

                                   Kayro MORENO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CRS001128D4
                       Honorable Oscar J. Hale Jr., Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 26, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice